Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Persson (10306405).
Regarding claims 1, 8 and 15, Persson discloses a device (electronic device 110, Fig. 1), method (a method of determining the geographic location of a portable electronic device in a radio communications network, Summary of the invention) and a non-transitory media (storage 104, Fig. 1) that performs single antenna direction finding, the device comprising: 
an antenna (antenna 108, Fig. 1) that physically moves with physical movement of the device (positions M1-M18); signal response hardware within the device that is used to make a plurality of signal response measurements of a wireless signal detected by the antenna (a plurality of data samples obtained in the electronic device from the respective transmitted signal at different time points during a measurement period with movement of the portable electronic device); 

an estimation block that uses a plurality of signal response measurements received from the signal response hardware from wireless signals emanating from an object and uses a plurality of inertial measurements from the inertial measurement to produce a virtual response array vector (, wherein the estimation block uses the virtual response array vector to calculate a direction of arrival of the wireless signals emanating from the object (to form a synthetic antenna array; obtaining, a direction measurement between the electronic device and the first network transmitter from the synthetic antenna array; obtaining geographic location data for the first network transmitter; and identifying geographic location data of the portable electronic device based on the direction measurement and the geographic location data for the first network transmitter, Abstract)(a systhetic array with directional information from different time and location indicates directional information to the object/transmitter); 
wherein the plurality of signal response measurements are made by sampling signal response at a plurality of sample times at a plurality of different device positions; and wherein the plurality of inertial measurements are made at the plurality of sample times.
Regarding claims 2, 9, 16, Persson discloses herein the plurality of sample times is sufficient so that the direction of arrival is calculated to a certainty that meets a predetermined threshold (the criteria of those directions and the angle are satisfied from numerous locations 800, col. 19, lines 17-19).
IEEE 802.11 family), base stations (BS) for any type of cellular system (e.g., GSM, W-CDMA, WiMAX, IS-95, CDMA2000, D-AMPS, EV-DO), as well as dedicated transmitters, col. 20, lines 56-62)(BLE is part of the 802.22 family).
Regarding claims 4, 11, 18, Persson discloses wherein the wireless signal is a 3G/4G/5G protocol compatible wireless signal or a WiFi or cellular compatible wireless signal. (cellular system (e.g., GSM, W-CDMA, WiMAX, IS-95, CDMA2000, D-AMPS, EV-DO), col. 13, lines 60-62).
Regarding claims 5, 12, Persson discloses wherein the plurality of signal response measurements are also made by sampling signal response at a plurality of different frequencies. (a storage device 504 comprising computer code, and a database of base stations and their geographic locations (e.g. GPS coordinates), and possibly also the frequencies they are using, col. 12, lines 14-17)(transmitters are potentially transmitting in a plurality of carrier frequiencies).
Regarding claims 7, 14 and 20, Persson discloses wherein the inertial measurement system includes an inertial measurement unit (IMU) that has a three-axis accelerator and a three-axis gyroscope (a three dimensional accelerometer configured to detect translation of the apparatus 100 in any direction, col. 12, lines 32-33).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov